Exhibit 10.3

REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of August 30, 2016, by and among Foresight Energy LP, a Delaware limited
partnership (the “Partnership”), and the other parties signatory hereto and any
additional parties identified on the signature pages of any Joinder Agreement
(as defined below) executed and delivered pursuant hereto (each a “Holder” and
collectively, the “Holders”).

WHEREAS, the Partnership is a party to that certain Amended and Restated
Transaction Support Agreement, entered into as of July 22, 2016 (together with
all exhibits, schedules and attachments thereto, as amended, supplemented, or
otherwise modified from time to time in accordance with the terms thereof, the
“Support Agreement”), by and among the Partnership, certain subsidiaries of the
Partnership, the General Partner (as defined below), the Persons (as defined
below) party thereto as “Consenting Noteholders” thereunder, the Persons party
thereto defined as the “Cline Group” thereunder, and Murray Energy Corp.;

WHEREAS, pursuant to the Support Agreement, the parties thereto agreed to
consummate a global restructuring (the “Transaction”) of the indebtedness and
other obligations of the Partnership and its subsidiaries which would involve,
among other things, the exchange by the holders of the 7.875% Senior Notes due
2021 issued by certain subsidiaries of the Partnership for certain new
securities of the Partnership and such subsidiaries, on the terms and subject to
the conditions set forth therein;

WHEREAS, the Support Agreement provides that, as a condition precedent to the
effectiveness of the Transaction, the Partnership shall enter into a
registration rights agreement for the benefit of the Holders providing for
registration rights in respect of resale of the Registrable Securities that may
be owned by the Holders from time to time; and

WHEREAS, the Partnership and the Holders are entering into this Agreement in
furtherance of the aforesaid provisions of the Support Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Partnership and each of the
Holders hereby agree as follows:

1. Definitions. As used in this Agreement, the following terms shall have the
following meanings:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly controls, is controlled by, or is under common control with, such
Person. For purposes of this definition, the term “control” (including the terms
“controlling,” “controlled by” and “under common control with”) means the
possession, direct or indirect, of the power to cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning set forth in the Preamble.



--------------------------------------------------------------------------------

“beneficially own” shall have the meaning given to such term in Rule 13d-3 under
the Exchange Act, and any Person’s beneficial ownership of securities shall be
calculated in accordance with the provisions of such Rule.

“Board” means the board of directors of the General Partner.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by applicable law
or executive order to close.

“Commission” means the Securities and Exchange Commission.

“Common Units” means the limited partnership interests in the Partnership
defined as “Common Units” under and pursuant to the Partnership Agreement.

“Counsel to the Holders” means (i) with respect to any Demand Registration
Request, the counsel selected by the Holders of a majority of the Registrable
Securities initially requesting such Demand Registration Request and (ii) with
respect to any other offering of Registrable Securities contemplated by this
Agreement, the counsel selected by the Majority Holders.

“Demand Holder” has the meaning set forth in Section 3(a).

“Demand Registration Request” has the meaning set forth in Section 3(a).

“Effective Date” means the date that a Registration Statement filed pursuant to
this Agreement is first declared effective by the Commission.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Exchangeable Common Units” means the Common Units issuable upon exchange of the
Exchangeable PIK Notes in accordance with the terms of the Exchangeable PIK
Notes Indenture.

“Exchangeable PIK Notes” means the 15.00% Senior Secured Second Lien
Exchangeable PIK Notes due 2017 issued by Foresight Energy LLC and Foresight
Energy Finance Corporation pursuant to the Exchangeable PIK Notes Indenture.

“Exchangeable PIK Notes Indenture” means the Indenture, dated as of August 30,
2016, by and among Foresight Energy LLC, Foresight Energy Finance Corporation,
the other Persons party thereto as “Guarantors” thereunder, Wilmington Trust,
National Association, as “Trustee” thereunder and American Stock Transfer &
Trust Company LLC, as “Notes Administrator” and “Exchange Agent” thereunder, as
amended, supplemented or otherwise modified from time to time.

“Fungible Securities” means Common Units other than the Exchangeable Common
Units and the Warrant Common Units, until the time that such Exchangeable Common
Units or Warrant Common Units, as applicable, have been determined by the
General Partner to have like intrinsic economic and United States federal income
tax characteristics, in all material respects, to the intrinsic economic and
United States federal income tax characteristics of the Common Units then held
through The Depository Trust Company.

 

-2-



--------------------------------------------------------------------------------

“Form S-3” means form S-3 under the Securities Act, or any other form hereafter
adopted by the Commission having substantially the same usage as Form S-3.

“FINRA” has the meaning set forth in Section 8.

“General Partner” means Foresight Energy GP LLC, a Delaware limited liability
company, in its capacity as general partner of the Partnership, and any
successor general partner of the Partnership.

“Grace Period” has the meaning set forth in Section 5(a).

“Holder” or “Holders” has the meaning set forth in the Preamble. A Person shall
continue to be a Holder hereunder only so long as such Person continues to hold
or beneficially own Registrable Securities.

“Indemnified Party” has the meaning set forth in Section 10(c).

“Indemnifying Party” has the meaning set forth in Section 10(c).

“Initial Shelf Registration Statement” has the meaning set forth in Section
2(a).

“Joinder Agreement” has the meaning set forth in Section 12.

“Lockup Period” has the meaning set forth in Section 9.

“Losses” has the meaning set forth in Section 10(a).

“Majority Holders” means, with respect to any offering (other than an offering
made pursuant to a Demand Registration Request), the holders or beneficial
owners of a majority of the Registrable Securities to be included in such
offering.

“Non-Demand Holder” means a Holder that is not a Demand Holder.

“Other Holder” has the meaning set forth in Section 6(b).

“Partnership” has the meaning set forth in the Preamble.

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of June 23, 2014, by and among
the General Partner and the other partners of the Partnership, as amended,
supplemented or otherwise modified from time to time.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

-3-



--------------------------------------------------------------------------------

“Piggyback Notice” has the meaning set forth in Section 6(a).

“Piggyback Offering” has the meaning set forth in Section 6(a).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A or Rule 430B promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.

“Registrable Securities” means, collectively, (i) all Common Units (including,
without limitation, any Exchangeable Common Units and Warrant Common Units) that
are owned or held by any Holder from time to time, (ii) any securities issued or
issuable with respect to, on account of or in exchange for Common Units that are
owned or held by any Holder from time to time, whether by unit split, unit
dividend, recapitalization, merger, consolidation or other reorganization,
charter amendment or otherwise and (iii) any securities received as a dividend
or distribution in respect of any of the securities described in clauses (i) and
(ii) above, in each case that are owned or held by any Holder from time to time;
provided, however, that as to any Registrable Securities, such securities shall
cease to constitute Registrable Securities upon the earliest to occur of: (x)
the date on which such securities are disposed of pursuant to an effective
Registration Statement; (y) the date on which such securities are disposed of
pursuant to Rule 144 (or any similar provision then in effect); and (z) the date
on which such Registrable Securities both (1) may be sold pursuant to Rule 144
(or any similar provision then in effect) without regard for any volume or
manner of sale restrictions and (2) are beneficially owned by a Holder that,
together with its Affiliates and Related Funds, beneficially owns less than ten
percent (10%) of all of the issued and outstanding Common Units.

“Registration Statement” means any one or more registration statements of the
Partnership filed under the Securities Act that covers the resale of any of the
Registrable Securities pursuant to the provisions of this Agreement (including
without limitation any Shelf Registration Statement), amendments and supplements
to any such registration statement, including post-effective amendments, all
exhibits and all material incorporated by reference or deemed to be incorporated
by reference in any such registration statement.

“Related Fund” means, with respect to any Person, any fund, account or
investment vehicle that is controlled or managed by such Person, by any
Affiliate of such Person, or, if applicable, such Person’s investment manager or
advisor or any Affiliate of such investment manager or advisor.

 

-4-



--------------------------------------------------------------------------------

“Reserves/Murray Holders” means (i) any “Holder” as that term is defined in the
Registration Rights Agreement, dated as of August 30, 2016, by and between the
Partnership and Foresight Reserves, L.P. and (ii) any “Holder” as that term is
defined in the Registration Rights Agreement, dated as of August 30, 2016, by
and between the Partnership and Murray Energy Corporation.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 158” means Rule 158 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shelf Registration Statement” means a Registration Statement filed with the
Commission in accordance with the Securities Act for the offer and sale of
Registrable Securities by Holders on a continuous or delayed basis pursuant to
Rule 415.

“Support Agreement” has the meaning set forth in the Recitals.

“Trading Market” means the principal national securities exchange in the United
States on which the Common Units are listed or quoted for trading on the date in
question.

“Transaction” has the meaning set forth in the Recitals.

“Transfer” has the meaning set forth in Section 12.

“Trigger Date” has the meaning set forth in Section 2(a).

“Underwritten Offering” means an offering of Registrable Securities under a
Registration Statement in which the Registrable Securities are sold to an
underwriter for reoffering to the public.

“Underwritten Takedown” has the meaning set forth in Section 2(c).

“Warrants” means the warrants to acquire Common Units received by the initial
Holders in connection with the Transaction.

 

-5-



--------------------------------------------------------------------------------

“Warrant Common Units” means the Common Units issuable upon exercise of the
Warrants in accordance with the terms of the warrant certificate governing the
Warrants.

2. Initial Shelf Registrations.

(a) The Partnership shall prepare a Shelf Registration Statement on Form S-3
(except if the Partnership is not eligible to register for resale the
Registrable Securities on Form S-3, such registration shall be on another
appropriate form for such purpose) (the “Initial Shelf Registration Statement”),
and shall include in the Initial Shelf Registration Statement all of the
Registrable Securities that are Fungible Securities of each Holder; provided,
however, that the Partnership shall not be obligated to file an Initial Shelf
Registration Statement unless the aggregate amount of Registrable Securities
that are Fungible Securities to be included in such Initial Shelf Registration
Statement is equal to or greater than one percent (1%) of the aggregate
outstanding Common Units. The Partnership shall file the Initial Shelf
Registration Statement with the Commission within fifteen (15) days following
the later of (i) October 3, 2017 and (ii) the date on which the amount of
Registrable Securities that are Fungible Securities meets the percentage
threshold in the preceding sentence (the “Trigger Date”). The “Plan of
Distribution” section of the Initial Shelf Registration Statement shall provide
for all permitted means of disposition of the Registrable Securities, including
firm-commitment underwritten public offerings, agented transactions, sales
directly into the market, purchases or sales by brokers and sales not involving
a public offering.

(b) The Partnership shall use its commercially reasonable efforts to cause the
Initial Shelf Registration Statement to be declared effective by the Commission
as promptly as practicable after the filing thereof with the Commission and
shall use its commercially reasonable efforts to keep the Initial Shelf
Registration Statement continuously effective, and not subject to any stop
order, injunction or other similar order or requirement of the Commission, until
the date that all securities covered by the Initial Shelf Registration Statement
shall cease to be Registrable Securities.

(c) Upon the demand of one or more Holders, the Partnership shall facilitate a
“takedown” of Registrable Securities in the form of an Underwritten Offering
(each, an “Underwritten Takedown”), in the manner described in this Agreement,
provided, that the number of Registrable Securities included in such “takedown”
shall equal at least twenty percent (20%) of the Registrable Securities
outstanding and in any event at least $20 million in value of Registrable
Securities to be sold as of the date such demand is made.

3. Demand Registration

(a) At any time and from time to time on or following the 75th day after the
Trigger Date and if at the time a Demand Registration Request is made a Shelf
Registration Statement is not effective with respect to the Registrable
Securities that are the subject of such Demand Registration Request, one or more
Holders that hold or beneficially own at least ten percent (10%) of the
Registrable Securities then outstanding (each such Holder, a “Demand Holder”
and, collectively, the “Demand Holders”) may request in writing (a “Demand
Registration Request”) that the Partnership effect the registration of all or
part of such Demand Holder’s or Demand Holders’ Registrable Securities (which,
in the case of Registrable Securities that are Common

 

-6-



--------------------------------------------------------------------------------

Units, shall be Fungible Securities) with the Commission under and in accordance
with the provisions of the Securities Act. The Partnership will file a
Registration Statement covering such Demand Holder’s or Demand Holders’
Registrable Securities (which, in the case of Registrable Securities that are
Common Units, shall be Fungible Securities) requested to be registered, and
shall use its commercially reasonable efforts to cause such Registration
Statement to be declared effective, as promptly as practicable after receipt of
such request; provided, however, that the Partnership will not be required to
file a Registration Statement pursuant to this Section 3:

(A) if (and only to the extent that) the Registrable Securities (which, in the
case of Registrable Securities that are Common Units, shall be Fungible
Securities) requested to be registered are already covered by an existing and
effective Registration Statement and such Registration Statement may be utilized
for the offering and sale of the Registrable Securities (which, in the case of
Registrable Securities that are Common Units, shall be Fungible Securities)
requested to be registered; or

(B) if the number of Demand Registration Requests previously made pursuant to
this Section 3(a) shall exceed three (3) in any twelve (12) month period;
provided, that a Demand Registration Request shall not be considered made for
purposes of this clause (B) unless the requested Registration Statement has been
declared effective by the Commission for at least seventy-five percent (75%) of
the amount of Registrable Securities for which registration has been requested.

(b) A Demand Registration Request shall specify (i) the then-current name and
address of the Demand Holder or Demand Holders, (ii) the aggregate number of
Registrable Securities requested to be registered, (iii) the total number of
Registrable Securities then held or beneficially owned by such Demand Holder or
Demand Holders and (iv) the intended means of distribution. If at the time the
Demand Registration Request is made the Partnership shall be eligible to use
Form S-3, the Demand Holder or Demand Holders making such request may specify
that the registration be in the form of a Shelf Registration Statement.

(c) The Partnership may satisfy its obligations under Section 3(a) hereof by
amending (to the extent permitted by applicable law) any registration statement
previously filed by the Partnership under the Securities Act, so that such
amended registration statement will permit the disposition (in accordance with
the intended methods of disposition specified by the applicable Demand Holder(s)
in the Demand Registration Request) of all of the Registrable Securities (which,
in the case of Registrable Securities that are Common Units, shall be Fungible
Securities) for which a demand for registration has been properly made under
Section 3(b) hereof. If the Partnership so amends a previously filed
registration statement, it will be deemed to have effected a registration for
purposes of Section 3(a) hereof; provided, that the date such registration
statement is amended pursuant to this Section 3(c) shall be the “first day of
effectiveness” of such Registration Statement for purposes of determining the
period during which the Registration Statement is required to be maintained
effective in accordance with Section 3(e).

(d) Within ten (10) days after receiving a Demand Registration Request, the
Partnership shall give written notice of such request to all other Holders and
shall, subject to the

 

-7-



--------------------------------------------------------------------------------

provisions of Section 4(c) in the case of an Underwritten Offering, include in
such registration all such Registrable Securities with respect to which the
Partnership has received written requests for inclusion therein from such other
Holders within fifteen (15) days after the Partnership’s giving of such notice,
provided, that such Registrable Securities are not already covered by an
existing and effective Registration Statement that may be utilized for the
offering and sale of the Registrable Securities requested to be registered in
the manner so requested.

(e) The Partnership will use its commercially reasonable efforts to keep a
Registration Statement that has become effective as contemplated by this Section
3 continuously effective, and not subject to any stop order, injunction or other
similar order or requirement of the Commission, until (i) in the case of a
Registration Statement other than a Shelf Registration Statement, the earlier of
(x) 90 days after the effective date of the Registration Statement and (y) the
time when all of the securities registered thereunder shall have been sold and
(ii) in the case of a Shelf Registration Statement, the date that all securities
covered by the Registration Statement shall cease to be Registrable Securities.

(f) The Demand Holder or Demand Holders making a Demand Registration Request
may, at any time prior to the Effective Date of the Registration Statement
relating to such Demand Registration Request, revoke their request for the
Partnership to effect the registration of all or part of such Demand Holder’s or
Demand Holders’ Registrable Securities by providing a written notice to the
Partnership. If, pursuant to the preceding sentence, the entire Demand
Registration Request is revoked, then the requested registration that has been
revoked will not be deemed to have been effected for purposes of Section 3(a)
and the Holders making such demand shall reimburse the Partnership for its
reasonable and documented out-of-pocket expenses incurred in connection with the
abandoned offering.

(g) If a Registration Statement filed pursuant to this Section 3 is a Shelf
Registration Statement, then upon the demand of one or more Demand Holders, the
Partnership shall facilitate a “takedown” of Registrable Securities in the form
of an Underwritten Offering (which shall constitute an Underwritten Takedown for
purposes of this Agreement), in the manner described in this Agreement,
provided, that the number of Common Units included in such Underwritten Takedown
shall equal at least twenty percent (20%) of the Registrable Securities
outstanding and in any event at least $20 million in value of Registrable
Securities to be sold as of the date such demand is made.

4. Procedures for Underwritten Offerings. The following procedures shall govern
Underwritten Offerings pursuant to Section 2 or Section 3, whether in the case
of an Underwritten Takedown or otherwise.

(a) The Majority Holders shall select one or more investment banking firm(s) of
national standing to be the managing underwriter or underwriters for any
Underwritten Offering pursuant to a Demand Registration Request or an
Underwritten Takedown with the consent of the Partnership, which consent shall
not be unreasonably withheld, conditioned or delayed.

(b) All Holders proposing to distribute their securities through an Underwritten
Offering, as a condition for inclusion of their Registrable Securities therein,
shall agree to enter into an underwriting agreement with the underwriters;
provided, that the underwriting agreement

 

-8-



--------------------------------------------------------------------------------

is in customary form and reasonably acceptable to the Majority Holders and
provided, further, that no Holder of Registrable Securities included in any
Underwritten Offering shall be required to make any representations or
warranties to the Partnership or the underwriter(s) (other than customary
representations and warranties regarding (i) such Holder’s ownership of its
Registrable Securities to be sold or transferred, (ii) such Holder’s power and
authority to effect such transfer and (iii) such matters pertaining to
compliance with securities laws as may be reasonably requested) or to undertake
any indemnification obligations to the Partnership with respect thereto, except
as otherwise provided in Section 10(b) hereof, or to the underwriter(s) with
respect thereto, except to the extent of the indemnification being given to the
Partnership and its controlling persons in Section 10(b) hereof.

(c) If the managing underwriter or underwriters for an Underwritten Offering
advises the Partnership and the applicable Holders in writing that, in their
reasonable judgment, the total number of Registrable Securities and other Common
Units proposed to be included in such Underwritten Offering exceeds the number
of Registrable Securities and other Common Units which can be sold in an orderly
manner in such Underwritten Offering within a price range acceptable to the
Majority Holders, then the number of Registrable Securities or other Common
Units to be included in such Underwritten Offering will be reduced as follows:
first, the Partnership shall reduce or eliminate the Common Units of the
Partnership to be included by any Person other than a Holder, a Reserves/Murray
Holder or the Partnership; second, the Partnership shall reduce or eliminate any
Common Units of the Partnership to be included by the Partnership; third, the
Partnership shall reduce the number of Common Units to be included by
Reserves/Murray Holders on a pro rata basis based on the total number of Common
Units requested by Reserves/Murray Holders to be included in the Underwritten
Offering; and fourth the Partnership shall reduce the number of Registrable
Securities to be included by Demand Holders and Non-Demand Holders on a pro rata
basis based on the total number of Registrable Securities requested by the
Demand Holders and Non-Demand Holders to be included in the Underwritten
Offering.

(d) Within ten (10) days after receiving a request for an Underwritten Offering
constituting an Underwritten Takedown from a Shelf Registration Statement, the
Partnership shall give written notice of such request to all other Holders, and
subject to the provisions of Section 4(c) hereof, include in such Underwritten
Offering all such Registrable Securities with respect to which the Partnership
has received written requests for inclusion therein within fifteen (15) days
after the Partnership’s giving of such notice, provided, that such Registrable
Securities are covered by an existing and effective Shelf Registration Statement
that may be utilized for the offering and sale of the Registrable Securities
requested to be registered.

(e) The Partnership will not be required to undertake an Underwritten Offering
pursuant to Section 2 or Section 3 if the number of Underwritten Offerings made
pursuant to Section 2 or Section 3 shall exceed three (3) in any twelve (12)
month period; provided, that an Underwritten Offering shall not be considered
made for purposes of this Section 4(e) unless the such Underwritten Offering has
resulted in the disposition by the Holders of at least seventy-five percent
(75%) of the amount of Registrable Securities requested to be included.

 

-9-



--------------------------------------------------------------------------------

5. Grace Periods.

(a) Notwithstanding anything to the contrary herein:

(A) the Partnership shall be entitled to postpone the filing or effectiveness
of, or suspend the use of, a Registration Statement if, in the good faith
judgment of the Board, such filing, effectiveness or use would reasonably be
expected to materially affect in an adverse manner or materially interfere with
any bona fide material financing of the Partnership or any bona fide material
transaction under consideration by the Partnership or would require the
disclosure of information that has not been, and is not otherwise required to
be, disclosed to the public and the premature disclosure of which would
materially affect the Partnership in a materially adverse manner, provided, that
in the event such Registration Statement relates to a Demand Registration
Request, the Demand Holders initiating such Demand Registration Request shall be
entitled to withdraw such Demand Registration Request and, if such request is
withdrawn, such withdrawn Demand Registration Request shall not count as one of
the permitted Demand Registration Requests hereunder and the Partnership shall
pay all registration expenses incurred in connection with such withdrawn Demand
Registration Request; and

(B) at any time after a Registration Statement has been declared effective by
the Commission, the Partnership may delay the disclosure of material non-public
information concerning the Partnership if the disclosure of such information at
the time would, in the good faith judgment of the Board, materially and
adversely affect the Partnership (the period of a postponement or suspension as
described in clause (A) and/or a delay described in this clause (B), a “Grace
Period”).

(b) The Partnership shall promptly (i) notify the Holders in writing of the
existence of the event or material non-public information giving rise to a Grace
Period (provided, that the Partnership shall not disclose the content of such
material non-public information to the Holders) or the need to file a
post-effective amendment, as applicable, and the date on which such Grace Period
will begin, (ii) use commercially reasonable efforts to terminate a Grace Period
as promptly as practicable and (iii) notify the Holders in writing of the date
on which the Grace Period ends.

(c) Each Grace Period shall not have a duration that exceeds forty-five (45)
days and no more than two (2) Grace Periods can be declared in any three hundred
sixty-five (365) day period. For purposes of determining the length of a Grace
Period, the Grace Period shall be deemed to begin on and include the date the
Holders receive the notice referred to in clause (i) of Section 5(b) and shall
end on and include the later of the date the Holders receive the notice referred
to in clause (iii) of Section 5(b) and the date referred to in such notice (but
in no event later than forty-five (45) days after the date on which the Grace
Period begins). In the event the Partnership declares a Grace Period, the period
during which the Company is required to maintain the effectiveness of the
Initial Shelf Registration Statement or Registration Statement filed pursuant to
a Demand Registration Request shall be extended by the number of days during
which such Grace Period is in effect.

 

-10-



--------------------------------------------------------------------------------

6. Piggyback Registration

(a) If at any time, and from time to time, the Partnership proposes to:

(A) file a registration statement under the Securities Act (other than a Shelf
Registration Statement pursuant to Section 2(a) or a Registration Statement
pursuant to Section 3(a)) with respect to an underwritten offering of any class
of equity securities of the Partnership or any securities convertible or
exercisable into any equity securities of the Partnership (other than with
respect to a registration statement (i) on Form S-8 or any successor form
thereto, (ii) on Form S-4 or any successor form thereto, or (iii) for a rights
offering or on another form not available for registering the Registrable
Securities for sale to the public), whether or not for its own account; or

(B) conduct an underwritten offering constituting a “takedown” of a class of
equity securities of the Partnership or any securities convertible or
exercisable into any equity securities of the Partnership registered under a
shelf registration statement previously filed by the Partnership (other than an
Underwritten Takedown pursuant to Section 2(c) or Section 3(g)),

the Partnership shall give written notice (the “Piggyback Notice”) of such
proposed filing or underwritten offering to the Holders at least ten (10)
Business Days before (i) the anticipated filing date (in the case of an
underwritten offering under a registration statement that is not a shelf
registration statement) or (ii) the anticipated date of commencement of
marketing efforts for such underwritten offering (in the case of an underwritten
offering under a shelf registration statement). Such notice shall include the
number and class of securities proposed to be registered or offered, the
proposed date of filing of such registration statement or the conduct of such
underwritten offering, any proposed means of distribution of such securities,
any proposed managing underwriter of such securities and a good faith estimate
by the Partnership of the proposed maximum offering price of such securities as
such price is proposed to appear on the facing page of such registration
statement, and shall offer the Holders the opportunity to register such amount
of Registrable Securities (which, in the case of Registrable Securities that are
Common Units, shall be Fungible Securities) as each Holder may request on the
same terms and conditions as the registration of the Partnership’s and/or the
holders of other securities of the Partnership, as the case may be (a “Piggyback
Offering”). Subject to Section 6(b), the Partnership will include in each
Piggyback Offering all Registrable Securities (which, in the case of Registrable
Securities that are Common Units, shall be Fungible Securities) for which the
Partnership has received written requests for inclusion within five (5) Business
Days after the date the Piggyback Notice is given to the Holders.

(b) The Partnership will cause the managing underwriter of the proposed offering
to permit the Holders that have requested Registrable Securities to be included
in the Piggyback Offering to include all such Registrable Securities on the same
terms and conditions as any similar securities, if any, of the Partnership.
Notwithstanding the foregoing, if the managing underwriter or underwriters of
such underwritten offering advises the Partnership and the applicable Holders in
writing that, in their reasonable judgment, the total amount of securities
(including any Registrable Securities) that the Partnership, such Holders and
any other holders of securities of the Partnership entitled to participate in
such offering (collectively, “Other Holders”) propose to include in such
underwritten offering exceeds the number of securities of the Partnership that
can be sold in an orderly manner in such Piggyback Offering within a price range
acceptable to the Partnership or, in the case of an underwritten secondary
offering for the account of Other Holders exercising “demand” rights, such Other
Holders, then:

(A) if such Piggyback Offering is an underwritten primary offering by the
Partnership for its own account, the Partnership will include in such Piggyback
Offering: (i) first, all securities to be offered by the Partnership; and (ii)
second, up to the full amount of securities requested to be included in such
Piggyback Offering by the Holders and all Other Holders, allocated pro rata
among such Holders and such Other Holders on the basis of the amount of
securities requested to be included therein by each of them;

(B) if such Piggyback Offering is an underwritten secondary offering for the
account of Other Holders exercising “demand” rights, the Partnership will
include in such registration: (i) first, all securities of the Other Holders
exercising “demand” rights requested to be included therein; (ii) second, up to
the full amount of securities requested to be included in such Piggyback
Offering by the Holders and any Other Holders entitled to participate therein,
allocated pro rata among such Holders and Other Holders on the basis of the
amount of securities requested to be included therein by each such Holder or
Other Holder; and (iii) third, up to the full amount of securities proposed to
be included in the registration by the Partnership;

 

-11-



--------------------------------------------------------------------------------

such that, in each case, the total amount of securities (including any
Registrable Securities) to be included in such Piggyback Offering is the full
amount that, in the reasonable judgment of such managing underwriter, can be
sold without exceeding the number of securities which can be sold in an orderly
manner in such Piggyback Offering within a price range acceptable to the
Partnership or, in the case of an underwritten secondary offering for the
account of Other Holders exercising “demand” rights, such Other Holders.

(c) If at any time after giving a Piggyback Notice to the Holders and prior to
the time sales of securities are confirmed pursuant to a Piggyback Offering, or
in the case the Partnership determines for any reason not to register the
Piggyback Offering, the Partnership may, at its election, give notice of its
determination to all Holders, and in the case of such a determination, will be
relieved of its obligation to register any Registrable Securities in connection
with the abandoned Piggyback Offering, without prejudice, provided, that any
such determination not to register such Piggyback Offering shall not prejudice
the rights of the Holders to immediately request that a registration be effected
as a registration under Section 3 of this Agreement.

(d) Any Holder of Registrable Securities requesting to be included in a
Piggyback Offering may withdraw its request for inclusion by giving written
notice to the Partnership, at least three (3) Business Days prior to the
anticipated Effective Date of the Registration Statement filed in connection
with such Piggyback Offering, or in the case of a Piggyback Offering
constituting a “takedown” off of a shelf registration statement, at least three
(3) Business Days prior to the anticipated date of the filing by the Partnership
under Rule 424 of a supplemental prospectus with respect to such offering, of
its intention to withdraw from that registration.

7. Registration Procedures. If and when the Partnership is required to effect
any registration of Registrable Securities under the Securities Act as provided
in this Agreement, the Partnership shall use its commercially reasonable efforts
to:

(a) prepare and file with the Commission the requisite Registration Statement to
effect such registration and thereafter to cause such Registration Statement to
become and remain effective, subject to the limitations contained herein;

 

-12-



--------------------------------------------------------------------------------

(b) prepare and file with the Commission such amendments and supplements to such
Registration Statement and the Prospectus used in connection therewith or
forming a part thereof as may be necessary to keep such Registration Statement
effective and to comply with the provisions of the Securities Act and the
Exchange Act with respect to the disposition of all Registrable Securities
covered by such Registration Statement until such time as all of such
Registrable Securities have been disposed of in accordance with the method of
disposition set forth in such Registration Statement, subject to the limitations
contained herein;

(c) (i) before filing a Registration Statement or Prospectus or any amendments
or supplements thereto, at the Partnership’s expense, furnish to the Holders
whose securities are covered by such Registration Statement copies of all such
documents, other than documents that are incorporated by reference, proposed to
be filed and such other documents reasonably requested by such Holders (which
may be furnished by email), and afford Counsel to the Holders a reasonable
opportunity to review and comment on such documents; and (ii) in connection with
the preparation and filing of each such Registration Statement pursuant to this
Agreement, (A) upon reasonable advance notice to the Partnership, give each of
the foregoing such reasonable access to all financial and other records,
partnership documents and properties of the Partnership as shall be necessary,
in the reasonable opinion of counsel to such Holders or any underwriter selected
for an underwritten offering, to conduct a due diligence investigation for
purposes of the Securities Act, and (B) upon reasonable advance notice to the
Partnership and during normal business hours, provide such reasonable
opportunities to discuss the business of the Partnership with its officers,
directors, employees and the independent public accountants who have certified
its financial statements as shall be necessary, in the reasonable opinion of
such counsel to such Holders or any underwriter selected for an underwritten
offering, to conduct a due diligence investigation for purposes of the
Securities Act;

(d) notify each selling Holder of Registrable Securities, promptly after the
Partnership receives notice thereof, of the time when the applicable
Registration Statement has been declared effective or a supplement to any
Prospectus used in connection therewith or forming a part thereof has been
filed;

(e) furnish to each selling Holder of Registrable Securities, and the managing
underwriters, without charge, such number of copies of the applicable
Registration Statement, each amendment and supplement thereto, the Prospectus
included in such Registration Statement (including each preliminary Prospectus,
final Prospectus, and any other Prospectus (including any Prospectus filed under
Rule 424, Rule 430A or Rule 430B promulgated under the Securities Act and any
“issuer free writing prospectus” as such term is defined under Rule 433
promulgated under the Securities Act), all exhibits and other documents filed
therewith or incorporated by reference therein and such other documents as such
seller or such managing underwriters may reasonably request including in order
to facilitate the disposition of the Registrable Securities owned by such
seller, and upon request, a copy of any and all transmittal letters or other
correspondence to or received from, the Commission or any other governmental
authority relating to such offer;

 

-13-



--------------------------------------------------------------------------------

(f) (i) register or qualify all Registrable Securities and other securities, if
any, covered by the applicable Registration Statement under such other
securities or blue sky laws of such states or other jurisdictions of the United
States of America as the Holders covered by such Registration Statement shall
reasonably request in writing, (ii) keep such registration or qualification in
effect for so long as such Registration Statement remains in effect and (iii)
take any other action that may be necessary or reasonably advisable to enable
such Holders to consummate the disposition in such jurisdictions of the
securities to be sold by such Holders, except that the Partnership shall not for
any such purpose be required to qualify generally to do business as a foreign
limited partnership in any jurisdiction wherein it would not but for the
requirements of this Section 7(f) be obligated to be so qualified, to subject
itself to taxation in such jurisdiction (other than customary stamp, duty or
other similar taxes payable in connection with the offering or disposition of
Registrable Securities contemplated hereby) or to consent to general service of
process in any such jurisdiction;

(g) cause all Registrable Securities included in the applicable Registration
Statement to be registered with or approved by such other federal or state
governmental agencies or authorities as necessary upon the opinion of counsel to
the Partnership or Counsel to the Holders to enable such Holder or Holders
thereof to consummate the disposition of such Registrable Securities in
accordance with their intended method of distribution thereof;

(h) in the case of an Underwritten Offering, obtain and, if obtained, furnish to
each Holder that is named as an underwriter in the offering and each other
underwriter thereof, a signed

(A) opinion of counsel for the Partnership, dated the date of the closing under
the underwriting agreement and addressed to the underwriters, reasonably
satisfactory (based on the customary form and substance of opinions of issuers’
counsel customarily given in such an offering) in form and substance to such
underwriters, if any, and

(B) “cold comfort” letter, dated the Effective Date of such Registration
Statement and the date of the closing under the underwriting agreement and
addressed to the underwriters and signed by the independent public accountants
who have certified the Partnership’s financial statements included or
incorporated by reference in such Registration Statement, reasonably
satisfactory (based on the customary form and substance of “cold comfort”
letters of issuers’ independent public accountant customarily given in such an
offering) in form and substance to such underwriters, if any,

in each case, covering substantially the same matters with respect to such
Registration Statement (and the Prospectus included therein) and, in the case of
the accountants’ comfort letter, with respect to events subsequent to the date
of such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to underwriters in such
types of offerings of securities. Notwithstanding anything herein to the
contrary, no Holder shall be designated as an “underwriter” by the Partnership
in any Registration Statement without the consent of such Holder;

(i) notify each Holder of Registrable Securities included in the applicable
Registration Statement at any time when a Prospectus relating thereto is
required to be delivered

 

-14-



--------------------------------------------------------------------------------

under the Securities Act, upon discovery that, or upon the happening of any
event as a result of which, the Prospectus included in such Registration
Statement, as then in effect, includes an untrue statement of a material fact or
omits to state any material fact required to be stated therein or necessary to
make the statements therein not misleading in the light of the circumstances
under which they were made and for which the Partnership chooses to suspend the
use of such Registration Statement and Prospectus in accordance with the terms
of this Agreement and, at the written request of any such Holder, promptly
prepare and furnish to it a reasonable number of copies of a supplement to or an
amendment of such Prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such Registrable Securities, such Prospectus, as
supplemented or amended, shall not include an untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading in the light of the circumstances
under which they were made;

(j) notify the Holders of Registrable Securities included in the applicable
Registration Statement promptly of any request by the Commission for the
amending or supplementing of such Registration Statement or any Prospectus used
therein or forming a part thereof or for additional information;

(k) (i) advise the Holders of Registrable Securities included in the applicable
Registration Statement, promptly after it shall receive notice or obtain
knowledge thereof, of the issuance of any stop order by the Commission
suspending the effectiveness of such Registration Statement or the initiation or
threatening of any proceeding for such purpose and (ii) promptly obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement;

(l) otherwise comply with all applicable rules and regulations of the Commission
and any other governmental agency or authority having jurisdiction over the
offering, and make available to its equityholders an earnings statement, as soon
as reasonably practicable (but in any case no later than thirty (30) days after
the end of the period covered by such earnings statement) covering the period of
at least twelve (12) months, but not more than eighteen (18) months, beginning
with the first (1st) full calendar month after the Effective Date of the
applicable Registration Statement, which earnings statement shall satisfy the
provisions of Section 11(a) of the Securities Act and Rule 158 promulgated
thereunder, and furnish to each Holder and to the managing underwriter, if any,
at least ten (10) days prior to the filing thereof (or such shorter time period
reasonably necessary in light of applicable legal requirements) a copy of any
amendment or supplement to such Registration Statement or any Prospectus used
therein or forming a part thereof;

(m) cause all Registrable Securities included in a Registration Statement (i) to
be listed on a national securities exchange on which similar securities issued
by the Partnership are then listed, if the listing of such Registrable
Securities is then permitted under the rules of such exchange, or (ii) if the
Partnership is not required pursuant to clause (i) above to list Registrable
Securities on a specific national securities exchange, use its commercially
reasonable efforts to list such Registrable Securities on a national securities
exchange selected by the Holders beneficially owning a majority of the
Registrable Securities included in a Registration Statement;

(n) (i) provide and cause to be maintained a transfer agent and registrar for
the Registrable Securities included in a Registration Statement no later than
the Effective Date thereof and (ii) not later than the Effective Date of a
Registration Statement, provide a CUSIP number for all Registrable Securities
covered thereby;

 

-15-



--------------------------------------------------------------------------------

(o) enter into such customary agreements (including an underwriting agreement in
customary form) and take such other actions as the Holders beneficially owning a
majority of the Registrable Securities included in a Registration Statement or
the underwriters, if any, shall reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including, in the
case of an Underwritten Offering, customary indemnification; and provide
reasonable cooperation, including, in the case of an Underwritten Offering,
causing appropriate officers to attend and participate in “road shows” and other
information meetings organized by the underwriters, if any, as reasonably
requested;

(p) if requested by the managing underwriter(s) or the Holders beneficially
owning a majority of the Registrable Securities being sold in connection with an
Underwritten Offering, promptly incorporate in a prospectus supplement or
post-effective amendment such information relating to the plan of distribution
for such Registrable Securities provided to the Partnership in writing by the
managing underwriter(s) and/or the Holders of a majority of the Registrable
Securities being sold and that is required to be included therein relating to
the plan of distribution with respect to such Registrable Securities, including
without limitation, information with respect to the number of Registrable
Securities being sold to such underwriters, the purchase price being paid
therefor by such underwriters and with respect to any other terms of the
Underwritten Offering of the Registrable Securities to be sold in such offering,
and make any required filings with respect to such information relating to the
plan of distribution as soon as practicable after notified of the information;

(q) cooperate with the Holders of Registrable Securities included in a
Registration Statement and the managing underwriter(s), if any, to facilitate
the timely preparation and delivery of certificates representing Registrable
Securities to be sold and not bearing any restrictive legends, and enable such
Registrable Securities to be in such amounts and registered in such names as the
managing underwriters, or, if none, the Holders beneficially owning a majority
of the Registrable Securities being offered for sale, may reasonably request at
least three (3) Business Days prior to any sale of Registrable Securities to the
underwriters;

(r) without limiting Section 7(f), cause such Registrable Securities to be
registered with or approved by such other governmental agencies or authorities
as may be necessary by virtue of the business and operations of the Partnership
to enable the Holders of such Registrable Securities to consummate the
disposition of such Registrable Securities in accordance with their intended
method of distribution thereof;

(s) take no direct or indirect action prohibited by Regulation M under the
Exchange Act; provided, that, to the extent that any prohibition is applicable
to the Partnership, the Partnership will take all reasonable action to make any
such prohibition inapplicable; and

(t) to take all other steps necessary to effect the registration of such
Registrable Securities contemplated hereby.

 

-16-



--------------------------------------------------------------------------------

8. Registration Expenses. All fees and expenses incident to the Partnership’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts, fees or selling commissions or broker or
similar commissions or fees of any Holder) shall be borne by the Partnership
whether or not any Registrable Securities are sold pursuant to a Registration
Statement. The fees and expenses referred to in the foregoing sentence shall
include, without limitation, (i) all registration and filing fees (including,
without limitation, fees and expenses (A) with respect to filings required to be
made with any Trading Market on which the Common Units are then listed for
trading, (B) with respect to compliance with applicable state securities or Blue
Sky laws (including, without limitation, fees and disbursements of counsel for
the Partnership in connection with Blue Sky qualifications or exemptions of the
Registrable Securities and determination of the eligibility of the Registrable
Securities for investment under the laws of such jurisdictions as requested by
the Holders) and (C) with respect to any filing that may be required to be made
by any broker through which a Holder intends to make sales of Registrable
Securities with the Financial Industry Regulatory Authority (“FINRA”) pursuant
to the FINRA Rule 5110, so long as the broker is receiving no more than a
customary brokerage commission in connection with such sale, (ii) printing
expenses (including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses), (iii) messenger, telephone
and delivery expenses, (iv) fees and disbursements of counsel and accountants
for the Partnership, (v) the reasonable fees and expenses incurred in connection
with any road show for underwritten offerings, (vi) Securities Act liability
insurance, if the Partnership so desires such insurance, and (vii) fees and
expenses of all other Persons retained by the Partnership in connection with the
consummation of the transactions contemplated by this Agreement. In addition,
the Partnership will pay the reasonable fees and disbursements of the Counsel to
the Holders, including, for the avoidance of doubt, any expenses of Counsel to
the Holders in connection with the filing or amendment of any Registration
Statement, Prospectus or free writing prospectus hereunder.

9. Lockups. In connection with any Underwritten Takedown or Underwritten
Offering pursuant to a Demand Registration Request or other underwritten public
offering of equity securities by the Partnership, except with the written
consent of the underwriters managing such offering, no Holder who participates
in such offering shall effect any public sale or distribution (including sales
pursuant to Rule 144) of equity securities of the Partnership, or any securities
convertible into or exchangeable or exercisable for such securities, without
prior written consent from the Partnership, during the seven (7) days prior to
and the ninety (90)-day period beginning on the date of closing of such offering
(the “Lockup Period”), except as part of such offering, provided, that such
Lockup Period restrictions are applicable on substantially similar terms to the
Partnership and all of its and its subsidiaries’ executive officers and
directors; provided that nothing herein will prevent any Holder from making a
distribution of Registrable Securities to any of its partners, members or
stockholders thereof or a transfer of Registrable Securities to an Affiliate or
Related Fund that is otherwise in compliance with the applicable securities
laws. If requested by the Partnership’s underwriter(s), each Holder agrees to
execute a lock-up agreement in favor of the Partnership’s underwriters to such
effect and, in any event, that the Partnership’s underwriters in any relevant
offering shall be third party beneficiaries of this Section 9. The provisions of
this Section 9 will no longer apply to a Holder once such Holder ceases to
beneficially own Registrable Securities.

 

-17-



--------------------------------------------------------------------------------

10. Indemnification.

(a) Indemnification by the Partnership. The Partnership shall, notwithstanding
any termination of this Agreement, indemnify, defend and hold harmless (i) each
Holder, (ii) the officers, directors, agents, partners, members, managers,
stockholders, Affiliates, Related Funds and employees of each Holder, (iii) each
Person who controls any Holder (within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act) and (iv) the officers,
directors, agents, partners, members, managers, stockholders, Affiliates,
Related Funds and employees of each Person described in any of clauses (i), (ii)
and (iii), to the fullest extent permitted by applicable law, from and against
any and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and investigation and reasonable
attorneys’ fees) and expenses (collectively, “Losses”), to which any of them may
become subject, that arise out of or are based upon (x) any untrue or alleged
untrue statement of a material fact contained in any Registration Statement, any
Prospectus or any form of prospectus or in any amendment or supplement thereto
or in any preliminary prospectus, (y) any omission or alleged omission to state
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (z) any violation or alleged violation by the Partnership of
the Securities Act or any similar federal or state securities laws or any rule
or regulation promulgated thereunder; provided, however, that the Partnership
shall not be liable to any Indemnified Party to the extent that any such Losses
arise out of or are based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus, or in any amendment or supplement thereto or in any
preliminary prospectus, or any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statements or omissions are
based upon information regarding such Holder furnished in writing to the
Partnership by such Holder expressly for use therein or (ii) to the extent, but
only to the extent, that such information relates to such Holder’s proposed
method of distribution of Registrable Securities and was provided by such Holder
expressly for use in a Registration Statement, such Prospectus or such form of
Prospectus or in any amendment or supplement thereto. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of an Indemnified Party, shall survive the transfer of the Registrable
Securities by the Holders, and shall be in addition to any liability which the
Partnership may otherwise have.

(b) Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Partnership, its directors, officers, agents and
employees, each Person who controls the Partnership (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses to which
any of them may become subject to that arise out of or are based upon any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus, or any form of prospectus, or in any amendment or
supplement thereto or in any preliminary prospectus, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus, or any form of prospectus or supplement thereto, in light of the
circumstances under which they were made) not misleading (i) to the extent, but
only to the extent, that such

 

-18-



--------------------------------------------------------------------------------

untrue statements or omissions are based upon information regarding such Holder
furnished in writing to the Partnership by such Holder expressly for use therein
or (ii) to the extent, but only to the extent, that such information relates to
such Holder’s proposed method of distribution of Registrable Securities and was
provided by such Holder expressly for use in a Registration Statement, such
Prospectus or such form of Prospectus or in any amendment or supplement thereto.
In no event shall the liability of any selling Holder hereunder be greater in
amount than the dollar amount of the net proceeds received by such Holder upon
the sale of the Registrable Securities giving rise to such indemnification
obligation.

(c) Conduct of Indemnification Proceedings. If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all reasonable fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that such failure
shall have materially and adversely prejudiced the Indemnifying Party; and
provided, further, that the Indemnifying Party shall not be entitled to assume
the defense of the portion of any Proceeding that seeks any injunction or other
equitable relief against the Indemnified Party without the prior written consent
of the Indemnified Party.

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that in the reasonable judgment of such counsel a conflict of
interest exists if the same counsel were to represent such Indemnified Party and
the Indemnifying Party. The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, which
consent shall not be unreasonably withheld, delayed or conditioned. No
Indemnifying Party shall, without the prior written consent of the Indemnified
Party, effect any settlement of any pending Proceeding in respect of which any
Indemnified Party is a party, unless (x) such settlement includes an
unconditional release of such Indemnified Party from all liability on claims
that are the subject matter of such Proceeding, (y) such settlement provides
solely for the payment of money and does not impose any injunctive or other
equitable relief against the Indemnified Party nor require any admission or
acknowledgement of liability or fault of the Indemnified Party and (z) the
Indemnifying Party agrees in writing to pay such settlement in full.

Subject to the terms of this Agreement, all reasonable and documented fees and
expenses of the Indemnified Party (including reasonable and documented fees and
expenses to the extent incurred in connection with investigating or preparing to
defend such Proceeding in a manner not inconsistent with this Section 10(c))
shall be paid to the Indemnified Party, as incurred, with reasonable promptness
after receipt of written notice thereof to the Indemnifying Party;

 

-19-



--------------------------------------------------------------------------------

provided, that the Indemnified Party shall promptly reimburse the Indemnifying
Party for that portion of such fees and expenses applicable to such actions for
which such Indemnified Party is finally judicially determined to not be entitled
to indemnification hereunder.

(d) Contribution. If a claim for indemnification under Section 10(a) or Section
10(b) is unavailable to an Indemnified Party or insufficient to hold an
Indemnified Party harmless for any Losses, then each Indemnifying Party, in lieu
of indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses, in such proportion
as is appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 10(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 10(d), no Holder shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Holder from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Holder has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

11. Rule 144 and Rule 144A; Other Exemptions. With a view to making available to
the Holders of Registrable Securities the benefits of Rule 144 and Rule 144A
promulgated under the Securities Act and other rules and regulations of the
Commission that may at any time permit a Holder of Registrable Securities to
sell securities of the Partnership to the public without registration, the
Partnership covenants that it will (i) file in a timely manner all reports and
other documents required, if any, to be filed by it under the Securities Act and
the Exchange Act and the rules and regulations adopted thereunder or (ii) make
available information necessary to comply with Rule 144 and Rule 144A, if
available with respect to resales of the Registrable Securities under the
Securities Act, at all times, all to the extent required from time to time to
enable such Holder to sell Registrable Securities without registration under the
Securities Act within the limitation of the exemptions provided by (x) Rule 144
and Rule 144A promulgated under the Securities Act (if available with respect to
resales of the Registrable Securities), as such rules may be amended from time
to time or (y) any other rules or regulations now existing or hereafter adopted
by the Commission. Upon the reasonable request of any Holder of Registrable
Securities, the Partnership will deliver to such Holder a written statement as
to whether it has complied with such filing and information requirements, and,
if not, the specific reasons for non-compliance.

 

-20-



--------------------------------------------------------------------------------

12. Transfer of Registration Rights. Any Holder may freely assign its rights
hereunder on a pro rata basis in connection with any sale, transfer, assignment,
or other conveyance (any of the foregoing, a “Transfer”) of Registrable
Securities to any transferee or assignee; provided, that all of the following
additional conditions are satisfied: (a) such Transfer is effected in accordance
with applicable securities laws and (b) such transferee or assignee, if not
already a party hereto, executes and delivers to the Partnership a joinder
agreement in the form of Exhibit A hereto (a “Joinder Agreement”); and provided,
further, that any rights assigned hereunder shall apply only in respect of the
Registrable Securities that are Transferred and not in respect of any other
securities that the transferee or assignee may hold.

13. Further Assurances. Each of the parties hereto shall execute all such
further instruments and documents and take all such further action as any other
party hereto may reasonably require in order to effectuate the terms and
purposes of this Agreement.

14. Miscellaneous.

(a) Remedies. The Holders, in addition to being entitled to exercise all rights
granted under this Agreement or by law, including recovery of damages, shall be
entitled to specific performance of their rights under this Agreement (without
posting bond or other security). The Partnership agrees that monetary damages
would not be adequate compensation for any loss incurred by reason of a breach
by it of the provisions of this Agreement and hereby agrees to waive in any
action for specific performance the defense that a remedy at law would be
adequate.

(b) Preservation of Rights. The Partnership shall not grant any registration
rights to third parties which are more favorable than or inconsistent with the
rights granted to the Holders hereunder unless any such more favorable rights
are concurrently added to the rights granted hereunder and the Partnership has
not granted any such registration rights to third parties that are still in
effect.

(c) No Inconsistent Agreements. The Partnership shall not hereafter enter into
any agreement with respect to its securities which is inconsistent with or
violates the rights granted to the Holders in this Agreement and the Partnership
has not entered into any such agreement that is still in effect.

(d) Amendments and Waivers. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, or
waived unless the same shall be in writing and signed by the Partnership and
Holders who beneficially own at least a majority of the then outstanding
Registrable Securities; provided, however, that any party may give a waiver as
to itself. No waiver of any terms or conditions of this Agreement shall operate
as a waiver of any other breach of such terms and conditions or any other term
or condition, nor shall any failure to enforce any provision hereof operate as a
waiver of such provision or of any other provision hereof. No written waiver
hereunder, unless it by its own terms explicitly provides to the contrary, shall
be construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such

 

-21-



--------------------------------------------------------------------------------

provision. The failure of any party to enforce any provision of this Agreement
shall not be construed as a waiver of such provision and shall not affect the
right of such party thereafter to enforce each provision of this Agreement in
accordance with its terms.

(e) Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be sent by certified or regular mail, by
private national courier service (return receipt requested, postage prepaid), by
personal delivery, by email, or by facsimile transmission. Such notice or
communication shall be deemed given, made and/or received (i) if mailed, two
days after the date of mailing, (ii) if sent by national courier service, one
Business Day after being sent, (iii) if delivered personally, when so delivered,
or (iv) if sent by email or facsimile transmission, on the Business Day such
email or facsimile is transmitted, in each case as follows (or at such other
address, email address or facsimile number for a party as shall be specified by
like notice):

(A) If to the Partnership:

Foresight Energy LP

211 North Broadway, Suite 2600

Saint Louis, MO 63102

Attn: Rashda Buttar, General Counsel

Email: rashda.buttar@foresight.com

(B) If to the Holders (or to any of them), at their addresses, email addresses
and facsimile numbers as set forth under their signatures hereto or as set forth
in a Joinder Agreement, as applicable.

(f) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of and be enforceable by the parties hereto and their respective
successors and assigns (including any trustee in bankruptcy). In addition, and
whether or not any express assignment shall have been made, the provisions of
this Agreement which are for the benefit of the Holders of Registrable
Securities (or any portion thereof) as such shall be for the benefit of and
enforceable by any subsequent holder of any Registrable Securities (or of such
portion thereof); provided, that such subsequent holder of Registrable
Securities shall be required to execute a Joinder Agreement. No assignment or
delegation of this Agreement by the Partnership, or any of the Partnership’s
rights, interests or obligations hereunder, shall be effective against any
Holder without the prior written consent of such Holder.

(g) Execution and Counterparts. This Agreement may be executed simultaneously in
two or more counterparts, any one of which need not contain the signatures of
more than one party, but all such counterparts taken together shall constitute
one and the same agreement.

(h) Delivery by Facsimile. This Agreement, the agreements referred to herein,
and each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent signed and delivered by means of a facsimile machine or
other electronic means, shall be treated in all manner and respects as an
original agreement or instrument and shall be considered to have the

 

-22-



--------------------------------------------------------------------------------

same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto or to any such agreement or instrument
shall raise the use of a facsimile machine or other electronic means to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of a facsimile machine or other
electronic means as a defense to the formation or enforceability of a contract
and each such party forever waives any such defense.

(i) Governing Law; Venue. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without giving effect to any
choice of law or conflict of law rules or provisions (whether of the State of
New York or any other jurisdiction) to the extent such rules or provisions would
cause the application of the laws of any jurisdiction other than the State of
New York. Each of the parties to this Agreement consents and agrees that any
action to enforce this Agreement or any dispute, whether such dispute arises in
law or equity, arising out of or relating to this Agreement shall be brought
exclusively in the United States District Court for the Southern District of New
York or any New York State Court sitting in New York City. The parties hereto
consent and agree to submit to the exclusive jurisdiction of such courts. Each
of the parties to this Agreement waives and agrees not to assert in any such
dispute, to the fullest extent permitted by applicable law, any claim that (i)
such party and such party’s property is immune from any legal process issued by
such courts or (ii) any litigation or other proceeding commenced in such courts
is brought in an inconvenient forum. The parties hereby agree that each party
hereby irrevocably consents to the service of process of any of the
aforementioned courts in any such suit, action or proceeding by the mailing of
copies thereof by registered or certified mail, postage prepaid, to the address
set forth in Section 14(e) hereof, such service to become effective 10 days
after such mailing, or in such other manner as may be permitted by law, shall be
valid and sufficient service thereof.

(j) Waiver of Jury Trial. Each of the parties to this Agreement hereby agrees to
waive its respective rights to a jury trial of any claim or cause of action
based upon or arising out of this Agreement. The scope of this waiver is
intended to be all-encompassing of any and all disputes that may be filed in any
court and that relate to the subject matter of this Agreement, including
contract claims, tort claims and all other common law and statutory claims. Each
party hereto acknowledges that this waiver is a material inducement to enter
into this Agreement, that each has already relied on this waiver in entering
into this Agreement, and that each will continue to rely on this waiver in their
related future dealings. Each party hereto further warrants and represents that
it has reviewed this waiver with its legal counsel and that it knowingly and
voluntarily waives its jury trial rights following consultation with legal
counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER
ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY
REFERRING TO THIS SECTION 14(j) AND EXECUTED BY EACH OF THE PARTIES HERETO), AND
THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR
MODIFICATIONS TO THIS AGREEMENT. In the event of litigation, this Agreement may
be filed as a written consent to a trial by the court.

(k) Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not

 

-23-



--------------------------------------------------------------------------------

affect any other provision or the effectiveness or validity of any provision in
any other jurisdiction, and this Agreement shall be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision had never been contained herein.

(l) Descriptive Headings; Interpretation; No Strict Construction. The
descriptive headings of this Agreement are inserted for convenience only and do
not constitute a substantive part of this Agreement. Whenever required by the
context, any pronoun used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular forms of nouns, pronouns,
and verbs shall include the plural and vice versa. Reference to any agreement,
document, or instrument means such agreement, document, or instrument as amended
or otherwise modified from time to time in accordance with the terms thereof,
and, if applicable, hereof. The words “include”, “includes” or “including” in
this Agreement shall be deemed to be followed by “without limitation”. The use
of the words “or,” “either” or “any” shall not be exclusive. The parties hereto
have participated jointly in the negotiation and drafting of this Agreement. If
an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if drafted jointly by the parties hereto, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement. All
references to laws, rules, regulations and forms in this Agreement shall be
deemed to be references to such laws, rules, regulations and forms, as amended
from time to time or, to the extent replaced, the comparable successor thereto
in effect at the time. All references to agencies, self-regulatory organizations
or governmental entities in this Agreement shall be deemed to be references to
the comparable successors thereto from time to time. If any time period for
giving notice or taking action hereunder expires on a day which is a Saturday,
Sunday or legal holiday in the State of New York or the jurisdiction in which
the Partnership’s principal office is located, the time period shall
automatically be extended to the Business Day immediately following such
Saturday, Sunday or legal holiday.

(m) Entire Agreement. This Agreement and any certificates, documents,
instruments and writings that are delivered pursuant hereto, constitutes the
entire agreement and understanding of the parties in respect of the subject
matter hereof and supersedes all prior understandings, agreements or
representations by or among the parties, written or oral, to the extent they
relate in any way to the subject matter hereof.

(n) Termination. The obligations of the Partnership and of any Holder, other
than those obligations contained in Section 10 and this Section 14, shall
terminate with respect to the Partnership and such Holder as soon as such Holder
no longer beneficially owns any Registrable Securities.

(o) Determination of Fungibility. By execution of this Agreement on behalf of
the Partnership in its capacity as general partner of the Partnership, the
General Partner hereby agrees to reasonably determine in good faith whether
Exchangeable Common Units and Warrant Common Units have like intrinsic economic
and United States federal income tax characteristics, in all material respect,
to the intrinsic economic and United States federal income tax characteristics
of the Common Units then held through The Depository Trust Company. Such
determination shall be made by the General Partner with respect to any
Exchangeable Common Units or any Warrant Common Units promptly following the
issuance thereof and from time to time promptly following the request for such
determination by any Holder.

 

-24-



--------------------------------------------------------------------------------

[Remainder Of Page Intentionally Left Blank,

Signature Pages To Follow]

 

-25-



--------------------------------------------------------------------------------

HOLDER MURRAY ENERGY CORPORATION By:  

/s/ Robert D. Moore

  Name:   Robert D. Moore   Title:   Executive VP, COO & CFO

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

BLUEMOUNTAIN GUADALUPE PEAK FUND L.P.

BLUEMOUNTAIN FOINAVEN MASTER FUND L.P.

BLUEMOUNTAIN LOGAN OPPORTUNITIES MASTER FUND L.P.

BLUEMOUNTAIN MONTENVERS

MASTER FUND SCA SICAV-SIF

BLUEMOUNTAIN CREDIT

ALTERNATIVES MASTER FUND L.P.

BLUEMOUNTAIN KICKING HORSE FUND L.P.

BLUMOUNTAIN TIMBERLINE LTD.,

Severally and not jointly or jointly and not

severally

BY: BlueMountain Capital Management, LLC, its investment manager By:  

/s/ David M. O’Mara

Name:   David M. O’Mara Title:   Deputy General Counsel c/o BlueMountain Capital
Management, LLC 280 Park Avenue, 12th Floor New York, NY 10017 Attention:
General Counsel Email: legal notices@bmcm.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

DDJ CAPITAL MANAGEMENT, LLC, in

its capacity as investment manager on behalf

of the Holders it manages and/or advises

By:  

/s/ David J. Breazzano

Name:   David J. Breazzano Title:   President c/o DDJ Capital Management, LLC
130 Turner Street, Building 3, Suite 600 Waltham, MA 02453 Facsimile:
781-419-9189 Attention: Legal Department Email: ddjlegal@ddjcap.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.

 

WADDELL & REED ADVISORS HIGH INCOME FUND IVY FUNDS VIP HIGH INCOME, acting
severally and not jointly or jointly and severally BY; WADDELL REED INVESTMENT
MANAGEMENT COMPANY, its Investment advisor IVY GLOBAL INVESTORS FUND IVY HIGH
INCOME FUND IVY HIGH INCOME OPPORTUNITIES FUND, acting severally and not jointly
or jointly and severally BY: IVY INVESTMENT MANAGEMENT COMPANY, its investment
advisor By:  

/s/ Chad Gunther

Name:   Chad Gunther Title:   Sr Vice President c/o Waddell & Reed 6300 Lamar
Avenue Shawnee Mission, KS 66202 Facsimile: 913-236-2389 Attention: Chad Gunther
Email: cgunther@waddell.com

 

[Signature Page to Registration Rights Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

JOINDER AGREEMENT (“JOINDER AGREEMENT”) TO

REGISTRATION RIGHTS AGREEMENT

Reference is made to that certain Registration Rights Agreement, entered into as
of [                    ], 2016, by and among Foresight Energy LP., a Delaware
limited partnership (the “Partnership”) and the other parties signatory thereto
(as amended, supplemented or otherwise modified from time to time in accordance
with the terms thereof, the “Agreement”). Capitalized terms used herein, but not
otherwise defined herein, shall have the respective meanings ascribed to such
terms in the Agreement.

Pursuant to Section 12 of the Agreement, the undersigned transferee (the
“Transferee”) hereby notifies the Partnership that it a transferee of
[                    ] [insert type of Registrable Securities] (the “Transferred
Securities”), which constitute, as of the date hereof, Registrable Securities
under the Agreement.

The notice address of the Transferee is:

[ADDRESS]

[ADDRESS]

[CITY/STATE/ZIP CODE]

[FACIMILE]

[ATTENTION]

[EMAIL]

The Transferee, in connection with its acquisition of Registrable Securities,
hereby agrees to become party to the Agreement as a Holder. The Transferee shall
be subject to all of the obligations and restrictions and entitled to all of the
rights as a Holder as set forth therein.

This Joinder Agreement shall be governed by the governing law set forth in the
Agreement.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferee has executed this Joinder Agreement to
Registration Rights Agreement as of [            ], [        ].

 

[TRANSFEREE] By:  

 

  Name:   Title:

 

[Signature Page to Joinder Agreement]